DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II and species JB4c with R1 being H, R a PNA backbone monomer in the reply filed on 11/17/21 is acknowledged. Claims 8, 10, 13, and 24 read on the elected species.  Claims 1-7, 11-12, 14-15, 21-23 and 25-36 are withdrawn from consideration.
Because no prior art was found for JB4c, the examination has been extended to the next species but no prior art was found for JB1b-d, JB2b, JB3b, JB4b-e, and JB5b-d. The examination has been extended to the next species JB6b. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangadhar et al. (Organic Letters 2000, Vol.2, No.18, pp. 2825-2828).
Gangadhar et al. teaches the chemical synthesis of peptide nucleic acid monomer having a cyanuric acid as the nucleobase identical to the instant JB6b .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 13, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (JACS 2003, 125, pp. 6878-6879) in view of Gangadhar et al. (Organic Letters 2000, Vol.2, No.18, pp. 2825-2828) in further view of Manoharan (US 20030207804).
Zhou et al. teaches novel binding and efficient cellular uptake of guanidine based peptide nucleic acid (GPNA).  They disclose the synthesis of PNA backbone by introducing guanidinium functional group identical to the residue of instant claim 24. 
Gangadhar et al. teaches the chemical synthesis of peptide nucleic acid monomer having a cyanuric acid as the nucleobase identical to the instant JB6b structure and its used for the solid phase synthesis of PNA oligomers. (see abstract and formula 11 on page 2826).
Manoharan et al. discloses peptide nucleic acids comprising non- naturally-occurring nucleobases attached to a polyamide backbone. Non-naturally- occurring bases include monocyclic, bi-cyclic, and tricyclic heterocycles. (abstract, [0189] Figures 8-9). Which include a guanidino group. The PNAs compositions can be formulated in a pharmaceutical composition. [0277]. The PNAs can also be used to target RNA and single-stranded DNA (ssDNA) to produce both antisense-type gene regulating moieties and as hybridization probes, e.g., for the identification and purification of nucleic acids. Furthermore, the PNAs can be modified in such a way that they form triple helices with double stranded DNA (dsDNA). Compounds that bind sequence-specifically to dsDNA have applications as gene targeted drugs. These compounds are extremely useful drugs for treating various diseases, including cancer, acquired immune deficiency syndrome (AIDS) and other virus infections and genetic disorders. Furthermore, these compounds can be used in research, diagnostics and for detection and isolation of specific nucleic acids. [0274].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PNA of Zhou et al. with the modified non-naturally nucleobase of Gangadhar et al. The motivation is that there is an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        11 March 2022